Citation Nr: 1622616	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to the Veteran's service-connected diabetes mellitus and/or as due to presumed exposure to herbicide in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to January 1969 with verified service in the Republic of Vietnam from September 1968 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied entitlement to the benefits currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing from Jackson, Mississippi in August 2010 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

In November 2010 and January 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a VA examination in conjunction with his claims.  The record reflects that there has been compliance with the Board's 2010 and 2015 remand directives, and no further action is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran likely has peripheral neuropathy that is proximately caused by his service-connected diabetes mellitus.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decisions to grant service connection for peripheral neuropathy as secondary to his service-connected disability, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, the Veteran seeks entitlement to service connection for peripheral neuropathy.  He contends that the peripheral neuropathy in his extremities are the result of his presumed exposure to herbicides while he was stationed in the Republic of Vietnam in 1967.  In the alternative, the Veteran believes that his peripheral neuropathy is caused by his service-connected diabetes mellitus.  

Based on review of the evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that the competent medical evidence supports an award of service connection on a secondary proximately-caused basis, and as such, the Board does not need not address service connection on secondary aggravation basis or on direct basis in this matter.  

The Veteran is service-connected for diabetes mellitus, type II.  In addition, VA treatment records reflect diagnoses of peripheral neuropathy of the bilateral lower extremities during the pendency of the appeal.  As such, the Veteran has established a current disability for purposes of service connection.  

With respect to whether the Veteran's peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his service-connected diabetes mellitus, type II, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30   (1993). 

In a December 2010 VA examination report, the VA examiner found that although the findings on sensory evaluation did not reflect a neuropathy pattern, the Veteran's complaints of burning pain in his feet are at least as likely as not due to neuropathy caused by his diabetes mellitus.  However, in an October 2011 addendum medical statement, the December 2010 VA examiner clarified that the Veteran's symptomatology was more likely nonspecific idiopathic neuropathy caused by his multilevel degenerative arthritis of the lumbar spine.  Subsequent VA treatment records reflect diagnosis and treatment for diabetic peripheral neuropathy associated with the Veteran's diabetes mellitus disability. 

 
In March 2015, the Veteran was afforded another VA examination in connection with his claim.  In pertinent part, the VA examiner opined it was less likely as not that the Veteran's peripheral neuropathy was due to or aggravated by his diabetes mellitus, type II.  In addition, the VA examiner found that the prior diagnostic medical evidence demonstrated that the neuropathy in the Veteran's bilateral lower extremities was associated with his degenerative disc disease in the lumbar spine and his neuropathy in his left upper extremity was attributed to carpal tunnel syndrome.  The VA examiner further found that the evidence did not support the finding that the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes mellitus.  In this regard, the VA examiner noted the Veteran's diabetes mellitus, type II, has been well-controlled since 2007, and the Veteran was not assessed with peripheral neuropathy until 2009.  

Since the March 2015 VA examination, the Veteran underwent a July 2015 VA neurologic consultation.  In that VA consultation report, the treating VA neurologist recorded that clinical evaluation showed absent reflexes in both upper and lower extremities and decreased sensation in the lower extremities which were consistent with diabetic peripheral neuropathy.  The Veteran was diagnosed with diabetic peripheral neuropathy in his extremities.  In addition, VA treatment records starting in September 2014 show that the Veteran's diabetes mellitus was evaluated as uncontrolled and his medication was increased.  Moreover, in a January 2016 rating decision, the RO awarded an increased rating of 40 percent for service-connected diabetes mellitus, which suggests that his disability had worsened.  Such evidence refutes the 2015 VA examiner's finding that the Veteran's diabetes mellitus was well-controlled and could not have aggravated his peripheral neuropathy. 

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's peripheral neuropathy is caused by his service-connected diabetes mellitus.  Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's peripheral neuropathy is caused by his service-connected diabetes mellitus.  As such, service connection for peripheral neuropathy is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus, is granted. 




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


